     Case 1:18-cv-01781-PGG-BCM Document 174 Filed 05/27/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

MUTINTA MICHELO, et al.,

                              Plaintiffs,
                                                                   ORDER
               - against -
                                                             18 Civ. 1781 (PGG)
NATIONAL COLLEGIATE STUDENT                                  18 Civ. 7692 (PGG)
LOAN TRUST 2007-2, et al.,

                       Defendants.
____________________________________

CHRISTINA BIFULCO, et al.,

                              Plaintiffs,

                -against-

NATIONAL COLLEGIATE STUDENT
LOAN TRUST 2007-2, et al.,

                             Defendants.


PAUL G. GARDEPHE, U.S.D.J.:

               It is hereby ORDERED that the conference in the above-captioned actions

currently scheduled for June 4, 2020 is adjourned sine die. The conference in the above-

captioned actions currently scheduled for June 25, 2020 is also adjourned sine die.

Dated: New York, New York
       May 27, 2020
